Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are further rejected under 35 U.S.C. 103 as being unpatentable over Kanfu et al (JP Pat Doc. 2017-022886, A) hereinafter Kanfu et al.
Kanfu et al teach a method of fixing a permanent magnet using a lower mold (3) and an upper mold (5). The lower mold (3) holds a laminated core in which permanent magnet (19) is inserted in hole (18). Injection port (18) is provided in upper mold (5) to provide resin into a magnet insertion hole. Protrusion (14) is inserted into the insertion hole. Additionally laminate core (1) is supported by jig (2) and placed on a lower mold (3) of a resin injection device. Dummy plate (4) is placed on the upper surface of the laminated core (1) and the upper surface of the dummy plate (4) abuts on the lower surface of upper mold (5) of the resin injection apparatus. The laminated core (1) is sandwiched between the lower mold (3) and upper mold (5) of the resin injection apparatus. Jig (2) is positioned between the laminated iron core (1) and the lower die (3) and the dummy plate (4) is interposed between the laminated iron core (1).and the upper die (5). Lower and upper molds (3 & 5 respectively)  are brought together in the rein injection device and resin is injected into a magnet insertion hole of the laminated iron core (1).  Additionally Kanfu et al .teach that the laminated core (1) includes a plurality of sheets (6) and a stack of sheets (7) below the stack (6). Magnet insertion holes (8) are formed in plate ( and a shaft hole (6a) is formed in the center of the plate (6). Additionally Kanfu et al teach actuator (15) for advancing and retracting the push- pin (14) from through-hole (13). The push-pin (13) is connected to actuator (15) via a spring element (16). As further applied to Claims 2 and 3 inasmuch as Kanfu et al teach a recess in the first mold (3) and providing a jig (2) through which protrusion (14) travels for a predetermined amount the limitations recited in said Claims 2 and 3 are held to have been obvious in view of Kanfu et al. Additionally Kanfu et al teach permanent magnet (19) inserted into insertion hole (8) and pushing pin (14) of the travels through the lower die (3). The tip of push-out pin (14) abuts against the lower surface of the permanent magnet (19) and this magnet is lifted upwards., As a result the upper end of the permanent magnet (19) abuts against the lower surface of dummy plate (4). Resin projection device is permitted to fill magnet insertion hole (8) with resin (20) as shown in Fig. 10 c.
It would have been obvious to provide a method for manufacturing a rotor core the method including a first mold mounting step of inserting a protrusion (14) by a predetermined insertion amount into a magnet (19) into a magnet insertion hole that penetrates from one end to another end in an axis line direction of the laminated iron core in which a magnet (19)  is inserted into the magnet insertion hole or between a laminated iron core in which a magnet and an exterior member are mounted on an outer circumferential  side and the exterior member and fitting and arranging the laminated iron core in a fitting recess of the first mold (3) from a side of the one end; a second  mold mounting step of engaging  second mold (5) with the first mold and clamping and sealing the laminated iron core together with the first mold and a resin injecting step of injecting a resin material (20) into the magnet insertion hole or between the exterior member and the laminated iron core through a resin injection unit provided in the first mold or the second mold. (Cf. at least Figs. 10(a)-10(c)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M , R and f from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729